 1
     Stephen M. Doniger (SBN 179314)                                JS-6
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs (SBN 235718)
 3
     scott@donigerlawfirm.com
     David Shein (SBN 230870)
 4   david@donigerlawfirm.com
 5
     603 Rose Avenue
     Venice, California 90291
 6   Telephone: (310) 590-1820
 7
     Attorneys for Plaintiff DESIGN COLLECTION, INC.
 8

 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
     DESIGN COLLECTION, INC., a                       Case No.: 2:18-cv-08728-RGK-RAO
12   California Corporation,                          Hon. R. Gary Klausner Presiding
13                                                    ORDER GRANTING
     Plaintiff,                                       STIPULATION TO DISMISS THE
14                                                    ACTION WITHOUT PREJUDICE
     v.                                               [34]
15

16   BLOOMINGDALES, INC., a Delaware
     Corporation; NECESSARY OBJECT,
17
     LTD, a New York Corporation; and
18   DOES 1 through 10,
19

20

21

22

23

24

25

26

27

28                                              -1-

                  ORDER GRANTING STIPULATION TO DISMISS THE ACTION WITHOUT PREJUDICE
 1        FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
 2   ORDERED:
 3        1.      This action be dismissed without prejudice; and
 4        2.      Each party is to bear its own costs and fees as incurred against one
 5                another in this action.
 6

 7
     IT IS SO ORDERED.

 8   Dated: August 29, 2019
 9
                                                   HON. R. GARY KLAUSNER
                                                   U.S. District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           -2-

               ORDER GRANTING STIPULATION TO DISMISS THE ACTION WITHOUT PREJUDICE
